Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-7 is indicated because: none of prior art anticipates or renders fairly obvious in combination to teach the limitations of the claimed invention such as the food preparation control unit including one or more processors and memory storing instructions, the instructions, when executed by the one or more processors cause the processors to perform operations comprising: triggering image capturing of the camera to obtain one or more images of the food support platform while the food support platform supports a first food item; performing ingredient recognition for the first food item based on the one or more images of the food support platform, including: classifying a feature tensor of a respective image of the one or more images in a general classifier to identify one or more first-level food ingredient categories corresponding to the first food item; and classifying the feature tensor of the respective image in a respective detailed classifier corresponding to each of the one or more first-level food ingredient categories to identify a corresponding second-level food ingredient category corresponding to the first food item, wherein the second-level food ingredient category is a sub-category of said each first-level food ingredient category; and, adjusting the one or more heating units for heating the first food item in accordance with the ingredient recognition that has been performed as cited in claims 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lima et al. (US 2015/0136760 A1) discloses “Microwave oven using solid state amplifiers and antenna array”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/13/2021